71 P.3d 71 (2003)
335 Or. 476
In re Complaint as to the CONDUCT OF Frank C. ROBERTS, Accused.
(OSB 00-161; SC S49819).
Supreme Court of Oregon.
Argued and Submitted May 7, 2003.
Decided June 12, 2003.
Michael V. Phillips, Eugene, argued the cause and filed the brief for the accused.
Jane E. Angus, Assistant Disciplinary Counsel, Lake Oswego, argued the cause and filed the brief for the Oregon State Bar. With her on the brief was Frederick J. Carleton.
Before CARSON, Chief Justice, and GILLETTE, DURHAM, RIGGS, De MUNIZ, and BALMER, Justices.
PER CURIAM.
In this lawyer disciplinary proceeding, the Oregon State Bar (Bar) alleged that, in the course of representing the conservator of the estate of a protected person, the accused violated Code of Professional Responsibility Disciplinary Rule (DR) 1-102(A)(4) (conduct prejudicial to administration of justice) and DR 6-101(A) (incompetent representation). The trial panel concluded that the accused had violated those rules and that the appropriate sanction was a 60-day suspension from the practice of law. The accused sought review under Bar Rule of Procedure (BR) 10.3.
We review de novo. ORS 9.536(3); BR 10.6. Based on our review of the record, we conclude that the accused knowingly violated DR 1-102(A)(4) and negligently violated DR 6-101(A). An explanation of the facts of this proceeding or our application of the law to those facts would not benefit the bench, the Bar, or the public. We further conclude that a 60-day suspension is the appropriate sanction.
The accused is suspended from the practice of law for a period of 60 days, commencing 60 days from the filing of this decision.